DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Status of the Application
1.	Acknowledgement is made of the amendment received 9/27/2021. Claims 1-8 & 21-33 are pending in this application. Claims 9-20 are canceled. 
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In claim 22, line 2: in front of “gate-layer”, delete “the” and insert --a--, because gate layer is not prior claimed. 
	(This further amendment was not authorized by attorney of record, the examiner found it as minor typo-error and corrected himself)
Allowable Subject Matter
4.	Claims 1-8 & 21-33 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations: 
a transistor formed in or over the epitaxial layer, the transistor including a polysilicon gate formed in a gate-layer; a well region having the first conductivity type located within the epitaxial layer, the well region having first and second well portions with a greater dopant concentration than a dopant concentration of the epitaxial layer, the first well portion spaced apart from the second well portion laterally with respect to the top surface; a lightly doped portion of the epitaxial layer located between the first and second well portions; and a dielectric isolation structure located between the first and second well portions and directly contacting the lightly doped portion (emphasis added), as in the context of claim 1; 
one or more deep wells having the second conductivity type and extending from the top surface to the buried layer; and a lightly doped region having the first conductivity type, the lightly doped region surrounded by the buried layer and laterally by the one or more deep wells; a shallow well having the first conductivity type within the lightly doped layer region; and a dielectric isolation structure abutting the shallow well having the first conductivity type, wherein the lightly doped layer touches the dielectric isolation structure (emphasis added), as in the context of claim 21; and
a first well having a first conductivity type within an enclosed portion of a lightly doped epitaxial layer having the first conductivity type, the enclosed portion touching and being bounded laterally by deep wells having a second opposite conductivity type and further touching and being bounded vertically by a buried layer having the second conductivity type connecting the deep wells; a transistor formed in or over the first well and having a polysilicon gate electrode formed in a gate-layer; a dielectric isolation structure touching the enclosed portion of the lightly doped epitaxial layer; and a passive component formed in the gate-layer and located over the dielectric isolation structure (emphasis added), as in the context of claim 27.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        11/22/21